Judgment of the Supreme Court, New York County (Mangan, J.) entered June 23, 1981 fixing the assessed valuation of property owned by petitioner is affirmed, without costs. After hearing, the trial court fixed the assessed valuation of the land and building owned by petitioner at $665,000 for the tax year 1975/1976 and at $680,000 for each of the tax years 1976/1977 through 1979/1980. In so doing it reached a proper conclusion. The property in question is prime residential property. It is located at the southeast comer of 10th Street and Fifth Avenue and is improved with a 15-story and penthouse fireproof building containing 63 apartments. It was transferred three times in 1969. On the first occasion the total purchase price was $800,000. On the last two occasions the consideration was $1,400,000. In 1959 the mortgages outstanding on the land and building were consolidated and extended. As late as November, 1969 the amount outstanding on this mortgage was $1,250,000. Apparently, this was too great a burden for the building to carry for the premises were foreclosed in December, 1975. Recent sales of comparable property in the vicinity, two of which took place for the purpose of conversion into co-operatives, showed a ratio of sales price to assessed valuation ranging from 112% to 256%. The two which were converted to cooperatives showed the highest ratio; 256% and 167%. However, a prior sale of one of those converted, which took place some three years prior to the sale for conversion purposes, showed a ratio of 145% while the other two showed ratios of 167% and 112%. The trial court’s reference to the possibility of the conversion of the subject premises to co-operative apartments is somewhat unfortunate. Although that is an element which the trial court properly could have considered in determining assessed valuation, it is but one element and far from the most important, at that. However, considering all of the elements which go into the makeup of value we are satisfied that the conclusion reached was a proper one, i.e., that it represented a price which a ready and willing buyer and a ready and willing seller would each consider an acceptable price. Concur — Sullivan, Ross and Bloom, JJ.